DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
A PTO form 1449 listing prior art corresponding to the international search report has not been filed. 
However, the references recited in the international search report have been considered by the Examiner.
Claim Objections
Claims 3 and 5 are objected to because of the following informalities:  
In claim 3, “or uniform” should be amended to “or is uniform”.
In claim 5, it appears that “corrective signal” should be amended to “corrective signals”.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “…controllably induce spectral phase changes on respective segments of the one BG so as to adjust the spectral [ italics added ]  to that of the TL sub-ns pulse…”

For the purpose of comparing claim 5 to the prior art, it is assumed that these terms should be amended to “adjust the spectral phase”.
Claims 6-15 depend on claim 15.
Claims 8-15 recite “one of the above claims”, thus being improperly multiple dependent claims.
This language renders the limitation they recite to further limit the system of claim 5 improperly dependent on the method of claim 1.
Allowable Subject Matter
Claims 1-4 are allowed.
Claims 5-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Galvanauskas et al (5,847,863 and 5,499,134) teach the state of the prior art with respect to chirped pulse amplifier (CPA) utilizing Bragg gratings as stretchers and compressors.
These references will be applied below to point out allowable claimed subject matter.
With respect to claim 1, Galvanauskas et al disclose: A method of generating transform limited sub-nanosecond (sub-ns) pulses at the output of a chirped pulse amplification (CPA) laser system [ taught by figure 1(a) of 5,847,863 ] which is configured with a laser source emitting nearly transform limited (TL) sub-nanosecond (sub-ns) pulses along a path [ taught or suggested to a skilled artisan by oscillator (10) in figure 1(a) of 5,847,863 ], a first Bragg grating (BG) stretching TL pulses [ taught or suggested to a skilled artisan by the compact stretcher (20) in figure 1(a) of 5,847,863 ] , and a second BG recompressing the chirped pulses [ taught or suggested to a skilled artisan by the bulk compressor (40) in figure 1(a) of 5,847,863 ], the method comprising: calibrating at least one of the first or second BGs, the calibrated BG having a plurality of spaced segments, wherein the calibration includes: determining segment to frequency correspondence across the one BG, and determining temperature to spectral phase dependence or voltage to spectra phase dependence across the the one BG; calculating a phase correction for each segment across a spectrum of each compressed pulse, thereby obtaining a desired voltage or temperature profile; and applying the desired temperature or voltage profile to the one BG, thereby selectively actuating the segments to tune the one BG so as to output the near transform limited compressed sub-ns pulses.
	Galvanauskas et al, when taken alone or in combination with the other art of record, does not fairly teach or suggest calibrating at least one of the first or second BGs, the calibrated BG having a plurality of spaced segments, wherein the calibration includes: determining segment to frequency correspondence across the one BG, and determining temperature to spectral phase dependence or voltage to spectra phase dependence across the the one BG; calculating a phase correction for each segment across a spectrum of each compressed pulse, thereby obtaining a desired voltage or temperature profile; and applying the desired temperature or voltage profile to the one BG, thereby selectively actuating the segments to tune the one BG so as to output the near transform limited compressed sub-ns pulses.
	Claims 2-4 depend on claim 1.
	With respect to claim 5, Galvanauskas et al disclose: A chirped pulse amplification (CPA) pulse laser system[ taught by figure 1(a) of 5,847,863 ] comprising: a mode-locked laser operative to output near transform Limited (TL) sub-nanosecond (sub-ns) pulses having a spectral bandwidth and propagating along a path[ taught or suggested to a skilled artisan by oscillator (10) in figure 1(a) of 5,847,863 ]; a first Bragg gratings (BG) spaced downstream from the mode-locked laser and operative to stretch the TL sub-ns pulses coupled into the first BG [ taught or suggested to a skilled artisan by the compact stretcher (20) in figure 1(a) of 5,847,863 ]; a second BG spaced downstream from the first BG and operative to recompress the stretched pulses [ taught or suggested to a skilled artisan by the bulk compressor (40) in figure 1(a) of 5,847,863 ], wherein one of the first or second BGs is configured with a plurality of tunable segments corresponding to respective wavelengths of the bandwidth [ arguably, the pitch of a grating is tunable ]; an array of actuators coupled to respective segments; and a pulse shaping unit operative to determine a deviation of the spectral phase for each wavelength of the bandwidth of the compressed pulse from that of the TL sub-ns pulse, and to output corrective signal coupled into the array of actuators which selectively and controllably induce spectral phase changes on respective segments of the one BG so as to adjust the spectral to that of the TL sub-ns pulse.

	Galvanauskas et al, when taken alone or in combination with other art of record, does not fairly teach or suggest an array of actuators coupled to respective segments; and a pulse shaping unit operative to determine a deviation of the spectral phase for each wavelength of the bandwidth of the compressed pulse from that of the TL sub-ns pulse, and to output corrective signal coupled into the array of actuators which selectively and controllably induce spectral phase changes on respective segments of the one BG so as to adjust the spectral to that of the TL sub-ns pulse.
	Claims 6 and 7 depend on claim 5.
	Claims 8-15, if amended to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, would depend on claim 5.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/Primary Examiner, Art Unit 3645